In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-093 CV

____________________


RAY WALKER AND PAM WALKER, Appellants


V.


EARLE HUMPHREYS AND NICETTE HUMPHREYS, Appellees




On Appeal from the County Court at Law No. 2
Montgomery County, Texas

Trial Cause No. 02-01-00153-CV




MEMORANDUM OPINION (1)
	In this landlord-tenant litigation, Ray Walker and Pam Walker appealed the
judgment obtained by Earle Humphreys and Nicette Humphreys for wrongful retention of
a security deposit.  See Tex. Prop. Code Ann. § 92.109 (Vernon 1995).  On August 22,
2003, we notified the parties that the appeal would be advanced without oral argument. See
Tex. R. App. P. 39.9.  The appeal was submitted without briefs because the appellants
failed to file their brief by the June 27, 2003, due date.  See Tex. R. App. P. 38.8(a)(2).
The appellants did not request an extension of time to file the brief.  See Tex. R. App. P.
38.6(d).  
	We have reviewed the record for fundamental error, and find none.  The judgment
of the trial court is affirmed.
	AFFIRMED.
								PER CURIAM

Submitted on September 12, 2003
Opinion Delivered September 25, 2003

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.